COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                 §
                                                                 No. 08-14-00257-CV
                                                 §
                                                                     Appeal from
 IN THE INTEREST OF Z.M.H.,                      §
                                                                  65th District Court
 A CHILD                                         §
                                                               of El Paso County, Texas
                                                 §
                                                               (TC # 2012DCM02211)
                                                 §

                                   MEMORANDUM OPINION

          This appeal is before the Court to determine whether it should be dismissed for want of

jurisdiction. Finding that Appellant did not timely file the notice of appeal, we dismiss the

appeal for want of jurisdiction.

          A civil appeal is perfected when the notice of appeal is timely filed. TEX.R.APP.P. 25.1,

26.1; see Restrepo v. First National Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238

(Tex.App.--El Paso 1995, no writ). If the notice of appeal is untimely, the appellate court lacks

jurisdiction and must dismiss the case.       See Charette v. Fitzgerald, 213 S.W.3d 505, 509

(Tex.App.--Houston [14th Dist.] 2006, no pet.). On July 25, 2014, the trial court entered an

order terminating Appellant’s parental rights. By statute and by rule, this is an accelerated

appeal.     TEX.FAM.CODE ANN. § 109.002(a)(West 2014); TEX.R.APP.P. 28.4(a)(2).              In an

accelerated appeal, the notice of appeal must be filed within twenty days after the judgment or
order is signed. TEX.R.APP.P. 26.1(b). Appellant’s notice of appeal was due to have been filed

not later than August 14, 2014, but he did not file it until September 4, 2014. An appellate court

may extend the time in which to file the notice of appeal provided it is filed with the trial court

clerk within fifteen days after the deadline for filing the notice of appeal and a motion for

extension of time if filed in the appellate court. See TEX.R.APP.P. 26.3. The notice of appeal

was filed more than fifteen days after the deadline for filing it. Because Appellant’s notice of

appeal was not filed by the due date or within fifteen days of the due date, we do not have

jurisdiction of this appeal. The appeal is dismissed for lack of jurisdiction.


October 8, 2014
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)




                                                -2-